Case 2:20-cv-02600-SHL-cgc Document 38 Filed 09/21/20 Page 1 of 5                                                                  PageID 219



                                                                                                                                   Revised July 2012
                      United States District Court for Western District of Tennessee
                        MOTION FOR LEAVE TO APPEAR PRO HAC VICE

Case Title
 Plaintiff
 FUSION ELITE ALL STARS, et al.
 Defendant
 VARSITY BRANDS, LLC, et al.
 Case Number                                                                 Judge
 2:20-cv-02600                                                              Sheryl H. Lipman

    Gregory S. Asciolla
I, _______________________________________________________                                                              hereby apply to the United
States District Court for the Western District of Tennessee, pursuant to Local Rule 83.4(d), for
permission to appear and participate in the above-entitled action on behalf of
__________________________________________________
 KATHRYN ANNE RADEK, LAUREN HAYES, and JANINE CHERASARO on behalf of themselves and all others similarly situated
                                                                                                                  by whom I have been retained.

I am a member of good standing and eligible to practice before the following courts:
                                            Title of Court                                                            Date Admitted

                                     See Attachment A




I certify that I subject myself to the jurisdiction of the United States District Court for the
Western District of Tennessee and have obtained and have familiarized myself with and agree
to be bound by the Western District of Tennessee Local Rules, Tennessee Supreme Court Rule 8
(Rules of Professional Conduct) and the Guidelines of Professional Courtesy and Conduct.

Please find attached a certificate of good standing from the highest Court of a state or the
District of Columbia, and from a United States District Court.

A proposed order, in word processing format, granting this Motion will be emailed to the ECF
mailbox of the presiding judge.




     The pro hac vice admission fee is $10.00 that shall be paid to the Clerk of Court through
                    the Court’s Electronic Case Filing System ’s pay.gov feature.




                                                                    Page -1-
Case 2:20-cv-02600-SHL-cgc Document 38 Filed 09/21/20 Page 2 of 5                             PageID 220




I hereby certify that the information provided below is true and accurate:
 Applicant’s Last Name            First Name                            Middle Name/Initial

Asciolla                          Gregory                              S.
 Applicant’s Firm Name
                         Labaton Sucharow LLP
 Applicant’s Address                                                      Room/Suite Number
 140 Broadway                                                                   34th Fl.

 City                                                State                         Zip Code
        New York                                             NY                               10005
 Applicant’s Email Address
              gasciolla@labaton.com
 Applicant’s Phone Number(s)
                               (212) 907-0700
                                     Certificate of Service

I hereby certify that a true and correct copy of the foregoing pleading has been served
via the Court’s Electronic Case Filing system to the following:

 George S. Cary (gcary@sgsh.com)               Grady Garrison (ggarrison@bakerdonelson.com)
 Steven J. Kaiser (Skaiser@sgsh.com)           Nicole D. Berkowitz (nberkowitz@bakerdonelson.com)
 Cleary Glottlieb Steen & Hamilton LLP         Baker, Donelson, Bearman, Caldwell, & Berkowitz, PC
 2112 Pennsylvania Ave., NW                    165 Madison Ave., Ste. 2000
 Washington, DC 20037                          Memphis, TN 38103


                                  Certificate of Consultation


  I hereby certify that Plaintiffs' counsel conferred by way of electronic mail with Steven
 J. Kaiser (on September 17, 2020) and Nicole Berkowitz (on September 17, 2020)
 who stated that they do not oppose the foregoing Motion.




 Date                                                Electronic Signature of Applicant
        09/21/2020                                        Gregory S. Asciolla
                                                     S/



                                               Page -2-
Case 2:20-cv-02600-SHL-cgc Document 38 Filed 09/21/20 Page 3 of 5                     PageID 221




               Attachment A to Gregory S. Asciolla Pro Hac Vice Application

              List of Courts in Good Standing and Eligible to Practice Before


New York State                                                  09/13/1994
Eastern District of New York                                    06/05/2007
Southern District of New York                                   06/05/2007
United States Court of Appeals for the Second Circuit           02/21/2013
United States Court of Appeals for the Third Circuit            11/27/2013
United States Court of Appeals for the Seventh Circuit          08/07/2020


                             Statement Regarding Inactive Status

       I, Gregory S. Asciolla, state that I was admitted to the District of Columbia bar on Oct. 7,

1996. Upon my request, my admission was transferred to Inactive Status after I changed

employment and moved from Washington, D.C. to New York.
Case 2:20-cv-02600-SHL-cgc Document 38 Filed 09/21/20 Page 4 of 5   PageID 222
       Case 2:20-cv-02600-SHL-cgc Document 38 Filed 09/21/20 Page 5 of 5   PageID 223




                              Certificate of Good Standing




 I, Ruby J. Krajick, Clerk of Court, Certify that




 was duly admitted to practice in the Court on




 and is in good standing as a member of the Bar of this Court




Dated at
              500 Pearl St.                      On
           New York, New York
                                                            September 17, 2020




                                                 By
           Ruby J. Krajick                                    V:D\QH%RZPDQ
             Clerk of Court                                      Deputy Clerk
